Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is the initial office action that has been issued in response to patent application 16/855670 filed 04/22/2020. Claims 1-20, as originally filed, are currently pending and have been considered below. Claims 1, 11 and 16 are independent claims, claims 2-10 are dependent on claim 1, claims 12-15 are dependent on claim 11 and claims 17-20 are dependent on claim 15.

Priority
The application claims the benefit of 62/840148 filed on 04/29/2019.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawing filed on 04/22/2020 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “biometric identification unit… is enabled to… and further configured to…” in claim 1;
“biometric identification unit… configured to…” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-9, 11, 13-17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Badri et al. (US Patent Pub No. 20180351925, hereinafter “Badri”) in view of Jacobs (US Patent No. 6644557).

Regarding claim 1, Badri discloses system for controlling access to one or more building (Badri pp0051), said system comprising: 
a server configured to store a list of registered users, and one or more biometric information and access rights corresponding to each of said registered users (Badri Figs 2 and 7, pp0038 and pp0050: server 150 storing unique signatures of user to be used for granting access where registration system 210 stores a table with access rights for the users); 

a processing circuit associated with the building, and communicatively coupled with the server and the biometric identification unit (Badri pp0032 and pp0038: biometric template created by user on the biometric device sent to authentication server 150 which includes processing circuit), said processing circuit is configured to: 
authenticate the user based on the biometric information contained within the server and the scanned biometric information (Badri Figs. 2 and 3 pp0051-pp0052: secure ID management system 220 receives user inputted biometric identifier to authenticate users); 
determine access rights for the authenticated user (Badri Figs 2 and 3 pp0052: secure ID management system 220 determines if received biometric identifier is a level sufficient to grant access to the user); and 
provide access to the authenticated user to operate the associated building based on the determined access rights (Badri Figs 2 and 3 pp0052: user granted access if biometric identifier matches).


Badri and Jacobs are analogous art to the claimed invention because they are in the same field of access control based on biometric information. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Jacob to provide an access controlled thermostat (Jacobs col 5, lines 32-33), wherein a biometric identification unit associated with the thermostat can facilitate a user desiring access to the thermostat, a processing circuit can be associated with the thermostat, and provide access to the authenticated user to operate the associated thermostat.

Regarding claim 2, Badri modified by Jacobs discloses system as claimed in claim 1, wherein said processing circuit comprises: 
a memory configured to store a pre-determined set of instructions (Badri pp0032: memories for storing software programs and data); 
a processor configured to cooperate with the memory, and further configured to generate a set of processing commands based on the pre-determined set of instructions (Badri pp0032: processor carries out instructions); 

a data extractor, under the set of processing commands, configured to extract the access rights corresponding to the tagged user (Badri Figs 2 and 3 pp0032 and pp0052: secure ID management system 220 determines if received biometric identifier is a level sufficient to grant access to the user); and 
a data analyzer configured to cooperate with the data extractor, and under the set of processing commands is configured to analyze the extracted access rights to determine the level of access to be permitted to said tagged user (Badri Figs 2 and 3 pp0032 and pp0052: user granted access if biometric identifier matches), 
wherein the data comparator, the data extractor, and the data analyzer are implemented using one or more processor(s) (Badri Figs 2 and 3 pp0032 and pp0052: implementation by secure ID management system 220).

Regarding claim 3, Badri modified by Jacobs discloses system as claimed in claim 1, wherein the processing circuit is configured to generate either one of:
a. an error signal indicating an unauthorized user when the scanned biometric information is not associated with one of the listed registered users (Jacobs Fig. 5 col. 
b. a success signal indicating an authorized user when the scanned biometric information is associated with one of the listed registered users (Jacobs Fig. 5 col. 16, lines 44-60: if biometric reading matches a stored biometric record, a success signal in the form of a prompt for a new thermostat temperature is displayed).
As Badri and Jacobs are analogous art in the same field of access control based on biometric information, it would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Jacob to provide an error signal or success signal on the building equipment to provide information to users (Jacobs col. 14, lines 19-28).

Regarding claim 4, Badri modified by Jacobs discloses system as claimed in claim 3, wherein said building equipment includes a display communicatively coupled with the processing circuit, and is further configured to either display an error message subsequent to reception of the error signal or an authentication successful message subsequent to reception of the success signal (Jacobs Figs 1 and 5 col. 14, lines 1-12, col. 16, lines 44-60: if biometric reading does not match a stored biometric record, an error signal in the form of an error message is displayed on display 40 and if biometric reading matches a stored biometric record, a success signal in the form of a prompt for a new thermostat temperature is displayed on display 40).
As Badri and Jacobs are analogous art in the same field of access control based on biometric information, it would have been obvious to someone of ordinary skilled in 

	Regarding claim 5, Badri modified by Jacobs discloses system as claimed in claim 1, wherein the biometric identification unit comprises at least one of a fingerprint scanner, a face scanner, an iris scanner, a voice recognizer, and a palm scanner (Badri pp0036: biometric identifier can be a fingerprint, iris scanner, voice or face).

Regarding claim 6, Badri modified by Jacobs discloses system as claimed in claim 2, wherein the processor is enabled to store a record of previously authorized users in the memory, wherein the record of previously authorized user contains one or more biometric information and access rights corresponding to each of said previously authorized users (Badri Fig 2 pp0043-pp0044: track/feedback system 240 tracks each user once registered).

Regarding claim 8, Badri modified by Jacobs discloses system as claimed in claim 1, wherein the access rights define access to one or more of temperature settings, an air quality manager, a schedule manager, an energy saving manager, a thermostat controller, a pairing manager, and a notification manager (Jacobs col 5, lines 48-52: thermostat system includes a biometric reading device that require biometric input to gain access to the thermostat).


Regarding claim 9, Badri modified by Jacobs discloses system as claimed in claim 1, wherein one or more of the building equipment is a thermostat (Jacobs col 5, lines 48-52: thermostat system includes a biometric reading device that require biometric input to gain access to the thermostat).
As Badri and Jacobs are analogous art in the same field of access control based on biometric information, it would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Jacobs to provide access control of a thermostat controller to prevent unauthorized changing of temperature settings (Jacobs col. 1, lines 7-10).

Regarding claim 11, Badri discloses system for controlling access to one or more  building (Badri pp0051), said system comprising: 
biometric identification unit associated with a building, and configured to scan at least one biometric parameter of a user desiring access to said associated building, and further configured to generate said scanned biometric information (Badri pp0024-pp0025 and pp0036-pp0037: a biometric authentication device enabled to register a 
a processing circuit associated with the building, and communicatively coupled with said biometric identification unit (Badri pp0032 and pp0038: biometric template created by user on the biometric device sent to authentication server 150 which includes processing circuit), said processing circuit configured to: 
store a list of associated users having access to said building, and one or more biometric information and access rights corresponding to each of said associated users (Badri Figs 2 and 7, pp0038 and pp0050: server 150 storing unique signatures of user to be used for granting access where registration system 210 stores a table with access rights for the users); 
authenticate the user based on the biometric information corresponding to the list of associated users and the scanned biometric information (Badri Figs. 2 and 3 pp0051-pp0052: server, secure ID management system 220, receives user inputted biometric identifier to authenticate users); and 
determine access rights for the authenticated user and provide access to the authenticated user to operate the building based on the determined access rights (Badri Figs 2 and 3 pp0052: secure ID management system 220 determines if received biometric identifier is a level sufficient to grant access to the user and user granted access if biometric identifier matches).

	Badri does not explicitly disclose a building equipment located within a building, particularly biometric identification unit associated with a building equipment to scan at 
Badri and Jacobs are analogous art to the claimed invention because they are in the same field of access control based on biometric information. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Jacob to provide an access controlled thermostat (Jacobs col 5, lines 32-33), wherein biometric identification unit associated with a thermostat can be used  to scan a biometric parameter of a user desiring access to the thermostat, a processing circuit can be associated with the thermostat to store a list of associated users having access to the thermostat and determine access rights…to operate the thermostat.
	
	Regarding claim 13, Badri modified by Jacobs discloses system as claimed in claim 11, wherein said processing circuit comprises: 
a memory configured to store a list of associated users having access to said building equipment, and one or more biometric information and access rights corresponding to each of said associated users, and a pre-determined set of instructions (Badri Figs 2 and 7 pp0032, pp0038 and pp0050: server includes memories for storing software programs and data such as unique signatures of user to be used for granting access where a table includes access rights for the users); 

a data comparator, under the set of processing commands, configured to receive the scanned biometric information, and is further configured to tag an associated user when the biometric information stored in the memory matches with the scanned biometric information (Badri Figs 2 and 3 pp0032 and pp0052: secure ID management system 220 receives user inputted biometric identifier to authenticate users and matches the biometric identifier); 
a data extractor, under the set of processing commands, configured to extract the access rights corresponding to the tagged user (Badri Figs 2 and 3 pp0032 and pp0052: secure ID management system 220 determines if received biometric identifier is a level sufficient to grant access to the user); and 
a data analyzer configured to cooperate with the data extractor, and under the set of processing commands is configured to analyze the extracted access rights to determine the level of access to be permitted to said tagged user (Badri Figs 2 and 3 pp0032 and pp0052: user granted access if biometric identifier matches), 
wherein the data comparator, the data extractor, and the data analyzer are implemented using one or more processor(s) (Badri Figs 2 and 3 pp0032 and pp0052: implementation by secure ID management system 220).

Regarding claim 14, Badri modified by Jacobs discloses system as claimed in claim 11, wherein the access rights include access to temperature setting, an air quality 
As Badri and Jacobs are analogous art in the same field of access control based on biometric information, it would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Jacobs to provide access control of a thermostat controller to prevent unauthorized changing of temperature settings (Jacobs col. 1, lines 7-10).

Regarding claim 15, Badri modified by Jacobs discloses system as claimed in claim 11, wherein said biometric identification unit is implemented using a portable electronic device (Badri Fig 1 pp0024: client device 110 includes authentication module).

Regarding claim 16, Badri discloses method for controlling access to a building having a processing circuit (Badri pp0032 and pp0051), said method includes the steps performed by the processing circuit comprising: 
storing, a list of associated users having access to said building, and one or more biometric information and access rights corresponding to each of said associated users (Badri, Figs 2 and 7 pp0032, pp0038 and pp0050: server 150 storing unique signatures of user to be used for granting access and a table with access rights for the users); 

authenticating, the user based on the biometric information corresponding to the list of associated users and the received biometric information (Badri Figs. 2 and 3 pp0051-pp0052: secure ID management system 220 receives user inputted biometric identifier to authenticate users); 
determining, access rights for the authenticated user (Badri Figs 2 and 3 pp0052: secure ID management system 220 determines if received biometric identifier is a level sufficient to grant access to the user); and 
providing access to the authenticated user to operate the building associated with the biometric identification unit, based on the determined access rights (Badri Figs 2 and 3 pp0052: user granted access if biometric identifier matches).

	Badri does not explicitly disclose a building equipment, particularly storing, a list of associated users having access to said building equipment, receiving scanned biometric information from a biometric identification unit associated with said building equipment, and providing access to the authenticated user to operate the building equipment associated with the biometric identification unit. However, Jacobs teaches controlling access to a building equipment, namely a thermostat (Jacobs col 5, lines 32-33).


	Regarding claim 17, Badri modified by Jacobs discloses method as claimed in claim 16 for the same reasons as claim 13.

Regarding claim 19, Badri modified by Jacobs discloses method as claimed in claim 16, wherein the processing circuit is configured to provide a notification indicating at least one of successful authentication and unsuccessful authentication (Jacobs Figs 1 and 5 col. 14, lines 1-12, col. 16, lines 44-60: if biometric reading does not match a stored biometric record, an error signal in the form of an error message is displayed on display 40 and if biometric reading matches a stored biometric record, a success signal in the form of a prompt for a new thermostat temperature is displayed on display 40).

Regarding claim 20, Badri modified by Jacobs discloses method as claimed in claim 16 for the same reason as claim 8.

Claims 7, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badri et al. (US Patent Pub No. 20180351925, hereinafter “Badri”) in view of Jacobs (US Patent No. 6644557) in further view of Bingaman et al. (US Patent No. 6000031, hereinafter “Bingaman”).

Regarding claim 7, Badri modified by Jacobs discloses system as claimed in claim 6, wherein the processor is enabled to update the access rights for each of the previously authorized users by establishing a communication link with the server, wherein the communication link is established via a communication interface of the associated building equipment (Badri Fig 2 pp0025, pp0033 and pp0043: user track/feedback system, i.e. server, communicates with biometric authentication devices such as clients 110, 120, 130, 140 to receive data each time user is authenticated; user track/feedback system assigns a score index that can be continuously updated).
While Badri modified by Jacobs does not explicitly disclose updating the access rights for each of the previously authorized users by periodically establishing a communication link with the server, Bingaman teaches a method of collecting, authenticating and merging updates to a directory service where the updates can be continuous or periodic (Bingaman col. 1, lines 6-9 and col. 3, lines 56-62).
Badri modified by Jacobs and Bingaman are analogous art to the claimed invention because they are in the same field of data authentication. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Bingaman to do update biometric information 

Regarding claim 12, Badri modified by Jacobs discloses system as claimed in claim 11, which includes a server configured to store a master list of users, and affiliated one or more building equipment, one or more biometric information and access rights corresponding to each of said users, said server configured to update the list of associated users, and one or more biometric information and access rights corresponding to each of the associated users stored within each of the building equipment (Badri pp0044-pp0046: access through biometric authentication devices captured and forwarded to server 150, where each user is assigned a score index that can be continuously updated).
	While Badri modified by Jacobs does not explicitly disclose a server configured to periodically update the list of associated users, and one or more biometric information and access rights, Bingaman teaches a method of collecting, authenticating and merging updates to a directory service where the updates can be continuous or periodic (Bingaman col. 1, lines 6-9 and col. 3, lines 56-62).
Badri modified by Jacobs and Bingaman are analogous art to the claimed invention because they are in the same field of data authentication. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Bingaman to do a periodic update of biometric information and access rights as a matter of choice over continuous update. 

.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Badri et al. (US Patent Pub No. 20180351925, hereinafter “Badri”) in view of Jacobs (US Patent No. 6644557) in further view of Maggioni (US Patent Pub No. 20180122167).

Regarding claim 10, Badri modified by Jacobs does not explicitly disclose system as claimed in claim 1, wherein the biometric identification unit is positioned at the entrance of any one of zone, facility, and floor.
However, Maggioni teaches an electronic access control whereby a biometric identification unit positioned at an entrance door by two ways. First a biometric identification unit can be at an exit door of a transitional area, forming an air lock, such that no other person can enter during verification. Here, the exit door is the entrance to an access region or zone. Second, a biometric identification unit can be at an entrance door to simultaneously sense the biometric characteristics as soon as a person places identification documents on an identification sensing device. (Maggioni pp0071- pp0072).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE-HEE CHOI whose telephone number is (571)272-9794. The examiner can normally be reached Monday-Thursday 12:00pm-8:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        

/JAE-HEE CHOI/Examiner, Art Unit 2432